Case 1:17-cv-02897-TWP-MPB Document 116 Filed 10/30/19 Page 1 of 1 PageID #: 2165



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  INDIANA STATE CONFERENCE OF THE                      )
  NATIONAL ASSOCIATION FOR THE                         )
  ADVANCEMENT OF COLORED PEOPLE, et                    )
  al.                                                  )
                                                       )
                                Plaintiffs,            )
                                                       )
                           v.                          )      No. 1:17-cv-02897-TWP-MPB
                                                       )
  CONNIE LAWSON, et al.                                )
                                                       )
                                Defendants.            )

                                              ORDER

         The Court sua sponte ORDERS this matter stayed until May 1, 2020. The parties are

  permitted leave to request to recommence proceedings in this matter prior to that date by filing a

  motion.

         SO ORDERED

  Dated: October 28, 2019




  Served electronically on all ECF-registered counsel of record.
